                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JERRY CANNON                             )
                                         )
       Petitioner,                       )
                                         )
vs.                                      ) CRIM. ACTION NO. 11-048-CG-M
                                         )
UNITED STATES OF AMERICA,                )
                                         )
       Respondent.                       )
                                         )

                                      ORDER

      This matter is before the Court on Jerry Cannon’s (“Cannon”), Motion for

Compassionate Release and Reduction of Sentence pursuant to Title 18 U.S.C. §§

3582(c)(1)(A) and 4205(g) and the First Step Act. (Doc. 87). After consideration of

the petition and for the reasons set forth hereinbelow, the motion is DENIED.

                                I. BACKGROUND

      On April 19, 2011, Cannon pled guilty to Counts I and II of an Indictment

charging the offense of receipt and distribution of images of child pornography in

violation of Title 18, U.S.C. § 2252(a)(2). (Doc. 18). On August 2, 2011, he was

sentenced to 210 months’ imprisonment. (Doc. 37).

      On March 28, 2019, Cannon filed the instant motion seeking his release or a

reduction of his sentence. (Doc. 87). Therein, Cannon asserts his sentence should

be reduced based on the First Step Act and 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g).

(Id.) Prior to his filing the instant motion, Cannon pursued his request for
compassionate release with the Bureau of Prisons (“BOP”) and was denied. (Id. at

2). According to Cannon, he meets all of the requirements to be compassionately

released. (Id.) Namely, he is 71 years old, has completed 50% of his sentence, and

suffers from multiple medical conditions which qualify him for release. (Id. at 2-3).

                                    II. ANALYSIS

      Cannon asserts that he should be compassionately released because he is 71

years old, has (1) severe and chronic back pain in his lower back which needs

surgery, (2) severe and chronic pain in his upper chest and stomach area which

cause him to bend forward when walking and results in a loss of stomach muscles

and loss of other function in his upper and lower stomach area, (3) severe high blood

pressure, (4) diabetes, (5) skin irritation, (6) loss of hearing which resulted in a

hearing device being implanted, and (7) various heart, lung, and liver complications.

(Doc. 87 at 2-3). Cannon also asserts that he qualifies for relief because he has

served more than 50% or eight years of his current sentence. (Id. at 3).

       In support of his position, Cannon has submitted copies of his medical

records. Those records show that he has a history of diabetes, esophageal reflux,

hearing loss, hypertension, low back pain, unspecified hyperlipidemia,

polyneuropathy in diabetes, psoriasis, unspecified abdominal pain, and a vitamin D

deficiency. (Doc. 87 at 5-9). The records also indicate that Cannon’s conditions are

treated with a number of prescription drugs including, aspirin, Atorvastatin,

Hydrochlorothiazide, Lisinopril, Metformin, Omeprazole, and Vitamin D. (Id.) The

consultation records provided indicate that on the objective physical exam Cannon




                                            2
is cooperative, alert and oriented, atraumatic, and not in distress. (Id. at 5, 7).

Cannon also asserts that his age and medical conditions qualify him for relief under

Program Statement 5050.49(4)(b) (“PS”) which sets forth the following criteria for

early release: (1) age 65 and older; (2) suffer from chronic or serious medical

conditions related to the aging process; (3) experiencing deteriorating mental or

physical health that substantially diminishes their ability to function in a

correctional facility; (4) conventional treatment promises no substantial

improvement to the mental or physical condition; and (5) have served at least 50%

of their sentence. (Doc. 87 at 2). 1

      Under 18 U.S.C. § 3582(c)(1)(A),

      the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction; or

      (ii) the defendant is at least 70 years of age, has served at least 30
      years in prison, pursuant to a sentence imposed under section 3559(c),
      for the offense or offenses for which the defendant is currently


1The BOP has adopted a Program Statement 5050.50, implementing 18 U.S.C. §
3582(c)(1)(A). PS 5050.50, entitled Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. § 3582(c)(1)(A) and 4205(g), effective
January 17, 2019, is an internal BOP policy statement adopted in connection with
the discretionary decisionmaking required under 18 U.S.C. § 3582(c)(1)(A) and
provides guidance for wardens in making these discretionary decisions. See
https://www.bop.gov/policy/progstat/5050_050_EN.pdf

                                           3
      imprisoned, and determination has been made by the Director of the
      Bureau of Prisons that the defendant is not a danger to the safety of
      any other person or the community, as provided under section 3142(g);

      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission....


18 U.S.C. § 3582(c)(1) (emphasis added). In general, the defendant has the burden

to show circumstances meeting the test for compassionate release. United States v.

Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

      While Cannon meets the age requirement for compassionate release, he has

not established that he otherwise meets the requirements of subsection (ii). More

specifically, Cannon does not meet the requirements for relief under §

3582(c)(1)(A)(ii) because a determination has not been made by the Director of the

BOP that he is not a danger to the safety of any other person or the community as

provided under § 3142(g) and Cannon has not served at least 30 years in prison.

Accordingly, Cannon is not entitled to relief under § 3582(c)(1)(A)(ii). As such, in

order to gain the requested relief, he must show that he qualifies for early release

under § 3582(c)(1)(A)(i).

      In order to qualify under § 3582(c)(1)(A)(i), Cannon must show that

extraordinary and compelling reasons warrant a reduction of his sentence. The

United States Sentencing Guidelines provide that “extraordinary and compelling

reasons” exist due to a defendant's medical condition or age when the defendant is

not a danger to the safety of any other person or to the community as provided in 18

U.S.C. § 3142(g)3 and:




                                           4
      (A) Medical Condition of the Defendant –

             (i) The defendant is suffering from a terminal illness (i.e., a
             serious physical and advanced illness with an end of life
             trajectory) ....

             (ii) The defendant is –

                   (I) suffering from a serious physical or medical condition,

                   (II) suffering from a serious functional or cognitive
                   impairment, or

                   (III) experiencing deteriorating physical or mental health
                   because of the aging process,

             that “substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.

      (B) Age of the Defendant. – The defendant (i) is at least 65 years old;

             (ii) is experiencing a serious deterioration in physical or mental
             health because of the aging process; and (iii) has served at least
             10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

U.S.S.C. § 1B1.13, application note 1; see also 28 U.S.C. § 994 (authorizing the

Commission to describe what should be considered extraordinary and compelling

reasons for sentence reduction).

      In order to meet the criteria for compassionate release based on his medical

condition, Cannon must show either that he suffers from a terminal illness or that

his medical condition(s) “substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” U.S.S.C. § 1B1.13, application note 1. Cannon

has not met his burden. First, there is no indication that Cannon is terminally ill.



                                           5
Second, despite the many medical afflictions Cannon identifies, he does not state,

much less provide evidence, that his conditions/impairments prevent him from

providing self-care within his correctional facility. Rather, the medical records

provided by Cannon show that his many conditions are being controlled with

medication and there is no mention that his conditions are escalating or preventing

him from being from being able to provide self-care. As such, Cannon has not

shown that he is entitled to the relief he requests based on his medical conditions.

      To the extent that Cannon is seeking compassionate release based on his age,

he has additionally failed to meet his burden of showing that he meets the criteria

of the guidelines. While he is over the age of sixty-five and arguably suffers from

medical conditions due to the aging process, Cannon has not shown that those

condition are so serious or that he is deteriorating so as to justify compassionate

release. Rather, the record reflects that several of Cannon’s now complained of

illnesses were known and present when he committed his offense and/or was

sentenced by this Court. Specifically, according to the Pre-Sentence Investigation

Report (“PSR”), at the time of his Sentencing, Cannon had a previous cochlear

implant, and suffered from diabetes, hypertension, kidney stones, a ruptured

esophagus, and hypercholesterolemia, all of which were being treated by

prescription medication including Lisinopril, Metformin, Triamterene-

Hydrochlorothiazide, Loratadine, Provastatin and Cipro. (Doc. 27 at 14). There is

no indication that these conditions have escalated to the point that they have

caused a serious deterioration in his physical or mental health. Finally, even if his




                                           6
conditions were deemed serious, Cannon would still not qualify for release based on

his age because he has not served the lesser of either ten years or 75% of his

sentence. As a result, he is not due the relief he seeks.

       Finally, this Court notes that Cannon would also not be due relief if his

situation were evaluated pursuant to the policy statement on which Cannon relies.

Similar to the analysis already stated herein above, PS 5050 again requires an

inmate’s medical condition to be “serious” and to diminish his capacity to function in

a correctional facility, facts which are not present in Cannon’s case. Further, PS

5050 also requires that conventional treatment promises no substantial

improvement in the complained of conditions, while Cannon’s condition appear to be

adequately treated with a combination of medications. Accordingly, to the extent

that PS 5050 should be considered, it too would fail to establish that Cannon is

qualified for the relief he seeks.

                                     IV. CONCLUSION

       For the reasons stated hereinabove above, Cannon’s motion (Doc. 87) is

DENIED.

       DONE and ORDERED this 28th of October 2019.

                            /s/ Callie V. S. Granade
                            SENIOR UNITED STATES DISTRICT JUDGE




                                           7
